 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     JOHN PAUL REICHMUTH
 3   Assistant Federal Public Defender
     13th Floor Federal Building - Suite 1350N
 4
     1301 Clay Street
 5   Oakland, CA 94612
     Telephone: (510) 637-3500
 6   Facsimile: (510) 637-3507
     Email:       John_Reichmuth@fd.org
 7

 8   Counsel for Defendant MILLER
 9

10                                 IN THE UNITED STATES DISTRICT COURT
11                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                            OAKLAND DIVISION
13

14     UNITED STATES OF AMERICA,                            Case No.: CR 19–0265 JD
15                    Plaintiff,                            STIPULATION AND [PROPOSED]
                                                            ORDER CONTINUING HEARING AND
16            v.                                            EXCLUDING TIME UNDER THE
                                                            SPEEDY TRIAL ACT
17     JOEL MILLER,
18                    Defendant.
19

20

21                  IT IS HEREBY STIPULATED, by and between the parties to this action, that the

22   STATUS HEARING presently set for December 18, 2019 at 10:30 a.m. before Hon. James Donato, be
23   CONTINUED until January 15, 2020 at 10:30 a.m. for STATUS OR CHANGE OF PLEA
24
             The reason for this request is that the defense still needs time to conduct additional discovery
25
     review, factual investigation into the allegations, and legal research. Discovery has been provided, but
26
     the government is still reviewing its position with regard to possible disposition. Defense counsel is
27

28   also not available between December 23 and January 6, due to pre-planned taking of annual leave.


     STIP. AND [PROPOSED] ORDER TO CONTINUE
                                                        1
 1           The parties agree and stipulate that the time until January 15, 2020 should be excluded, under
 2   18 U.S.C. §3161(H)(7)(A) and (B)(iv), because the ends of justice served by the granting of the
 3
     continuance outweigh the best interests of the public and the defendant in a speedy and public trial.
 4
     The continuance is necessary to accommodate counsel’s preparation efforts and the continuity of
 5
     counsel.
 6

 7

 8

 9
                                                            /s/_______________________
10
             Date 12/16/19                               John Paul Reichmuth
11                                                       Assistant Federal Public Defender
                                                         Counsel for defendant MILLER
12

13

14
                                                              /s/____________________
15           Date     12/16/19                           Leah Paisner
                                                         Special Assistant United States Attorney
16

17

18

19
                                                         ORDER
20
                            Based on the reasons provided in the stipulation of the parties above, the court
21

22   hereby FINDS:

23                  1. The ends of justice served by the granting of the continuance from December 18, 2019,

24   until January 15, 2020, outweigh the best interests of the public and the defendant in a speedy and
25   public trial because additional discovery review, investigation, and legal research are necessary to the
26
     defense preparation of the case. Defense counsel will also be unavailable from December 23 until
27
     January 6, 2020. Based on these findings, it is hereby
28


     STIP. AND [PROPOSED] ORDER TO CONTINUE
                                                         2
 1                  ORDERED that time be excluded under the speedy trial act, 18 U.S.C. Section 3161(H)
 2   (7)(A) and (B)(iv) from December 18, 2019, until January 15, 2020. Further, it is
 3
                    ORDERED that the STATUS hearing in this case be CONTINUED until January 15,
 4
     2020 at 10:30 a.m. for STATUS OR CHANGE OF PLEA
 5
                    IT IS SO ORDERED.
 6

 7                                                     ______________________________________
             Date December 17, 2019                      HON. JAMES DONATO
 8                                                        UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIP. AND [PROPOSED] ORDER TO CONTINUE
                                                      3
